Citation Nr: 0718874	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active military service from January 1980 to 
April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDING OF FACT

In a written statement received in May 2007, the veteran's 
representative indicated that she wished to withdraw her 
appeal.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for depression.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c).

In a written statement received in May 2007, the veteran's 
representative specifically stated that, after conferring 
with the veteran, she wished to withdraw her appeal as to the 
issue of entitlement to an initial evaluation in excess of 10 
percent for depression.  Accordingly, this issue is no longer 
in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

The appeal as to the issue of entitlement to an initial 
evaluation in excess of 10 percent for depression is 
dismissed. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


